DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 4,5,21,22,24,26,29-33 and 36-58 are pending in the application. Claims 33 and 36-38 are withdrawn from further consideration.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as stated in the office action mailed 2/16/22. 
Applicant asserts that claim 5 has been amended to clarify the claim language of Cy.
The claim 5 recites that “Cy represents phenyl or biphenyl; or wherein Cy represents biphenyl or
triphenyl; or wherein Cy represents phenyl or triphenyl; or wherein Cy biphenyl” which is confusing as it is unclear as stated in different groupings and not in the alternative as provided in claim 4 (e.g. Cy represents phenyl, biphenyl, triphenyl). The confusing groupings seem to indicate that there are multiple different Cy moieties in each compound of Formula I but each Cy moiety in the compound of Formula I are identically repeated when z is greater than 1, such as 2-30.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be
signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4,5,21,22,24,26,29,31 and 41-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22 of U.S. Patent No. 11,014,966 in view of Strome et al. (US 2010/0173323A1) as stated in the office action mailed 2/16/22.
Applicant asserts that it would not have been obvious to substitute an antibody of Strome for the peptide of 11,014,966 via binding an amino of an amino acid. The claimed invention recites specific structures, none of which are taught or suggested in the prior art. A rejection must articulate: (1) a finding that at the time there had been a recognized need or problem; (2) finite number or identified, predictable potential solutions to the recognized need or problem; (3) reasonable expectation of success or (4) additional findings. 
The U.S. Patent No. 11,014,966 teaches of the compound of formula I 
    PNG
    media_image1.png
    83
    349
    media_image1.png
    Greyscale
which has an analogous structure to the compounds of Formula I of the instant claims 
    PNG
    media_image2.png
    142
    288
    media_image2.png
    Greyscale
but U.S. Patent No. 11,014,966 
does teach L is an antibody or antibody binding fragment.
The U.S. Patent No. 11,014,966 teaches that L is a cationic anti-microbial peptide linked to X1 by an amine. Peptides are chains of amino acids which encompass an antibody binding fragment of the instant claims as antibodies are made up of polypeptides.
The L moieties of U.S. Patent No. 11,014,966 are bound to the X1 by an amine which encompasses the X1 is -N(H)- of the instant claims.
The reference of Strome teaches of attaching a sugar to an antibody (e.g. cetuximab, nimotuximab, etc.) via an amino acid moiety of the antibody.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute an antibody of Strome et al. for the peptides of U.S. Patent No. 11,014,966 as the peptides are analogous to an antibody binding fragment with analogous amino acids. Binding an antibody or antibody binding fragment to a carbohydrate directly or through a linker via an amine moiety predictably yields amide linker through a carboxyl-amino coupling reaction with a reasonable expectation of success.
The instant claims recite an antibody or antibody binding fragment. Antibodies, antibody binding fragments and peptides comprise analogous amino and carboxyl binding moieties which are a finite number of coupling moieties for binding to a carbohydrate directly or through a linker. 
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618  
/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618